DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs. 
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
Independent: 1.
Pending: 1-21. 
IDS
Applicant’s IDS(s) submitted on 06/10/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has/have considered by the examiner and made of record. 
Allowable Subject Matter
Claim(s) 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art to the present invention is/are CHANG (US 20200372330 A1) and CHEN (“V” NPL).
CHANG discloses a control circuit for a neural network system includes a first multiply accumulate circuit, a first neuron value storage circuit and a first processor. The first multiply accumulate circuit includes n memristive cells. The first terminals of the n memristive cells receive a supply voltage. The second terminals of the n memristive cells are connected with a first bit line. The control terminals of the n memristive cells are respectively connected with n word lines. Moreover, n neuron values of a first layer are stored in the first neuron value storage circuit. In an application phase, the first neuron value storage circuit controls the n word lines according to binary codes of the n neuron values. The first processor generates a first neuron value of a second layer.
CHEN discloses Memory array architectures have been proposed  for on-chip acceleration of weighted sum and weight update in the neuro-inspired machine learning algorithms. As the learning algorithms usually operate on a large weight matrix size, an efficient mapping of a large weight matrix on the hardware accelerator may require partitioning the matrix into multiple subarrays. In this work, we built a circuit-level macro simulator to evaluate the performance of partitioning a 512×512 weight matrix into the SRAM and RRAM based accelerators. Generally, with more partitioning and finer granularity of the array architecture, the read/write latency and the dynamic read/write energy will 

Re: Independent Claim 1 (and its dependent claim(s) 2-21), the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
wherein the input circuit in each lane charges a predefined first bit line with a default amount of charge proportional to an input synapse value X at its data input terminal and then distributes the default amount of charge to the other second bit lines with a predefined ratio based on a constant current;
a first wordline driver to activate one of the first word lines to retain a final amount of charge in each first bit line that is equivalent to a first product of its distributed amount of charge and a bit value stored in its corresponding memory cell; and
an evaluation circuitry to selectively couple a selected number of the first bit lines to an accumulate line and convert an average voltage at the accumulate line into a digital value in response to a set of (M+1) input synapse values at the (M+1) data input terminals and the activated first word line;
wherein the average voltage is associated with the accumulation of the final amount of charge in each selected first bit line. 
 	
Missing elements in the closest art gives rise to the innovation in the current invention.        
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is 571-272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AJAY OJHA/
Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov